Whitfield, J.,
delivered the opinion of the court.
The judgment is not void, but the execution on it is. The judgment was rendered in a court of a justice of the peace in Lauderdale county, and was enrolled in Lauderdale county. The execution was issued by the clerk of the circuit court of Lauderdale county, directed to the sheriff of Perry county, on this judgment rendered by a justice of the peace in Lauderdale county, returnable before a justice court in Meridian — the court which rendered the judgment — if McCormick be the successor of Stone. It will thus be seen that the execution was not issued under § 2412, code 1892. It was not issued by the justice of the peace who rendered the j udgment at all. It was not *583issued under § 3459, for that section relates to executions to he issued by clerks of courts of law and equity, on judgments and decrees rendered therein. It was not issued under § 3460, for that section applies when the executions emanate from the court rendering the judgment. Manifestly, this execution was issued under §3481, code 1892 (§1753, code 1880, as amended by. the Laws of 1890, page 66), which provides that “the clerk of the circuit court in whose office any judgment shall be enrolled, may issue execution and writs of garnishment thereon, directed to any lawful officer of his county, returnable before the court which rendered the judgment.” This enrolled judgment might be one rendered by a justice of the peace, under §2413, cpde 1892, that section providing for such enrollment in any cbunty where the property of a judgment debtor might be “situated.” The purpose of these two sections is obvious. A judgment creditor might ascertain that his judgment debtor had property in another county than the one in which his judgment was rendered, whether in a court of a justice of the peace or in the circuit court, and might desire to acquire a lien thereon, and have execution issued by the clerk of the circuit court of such county, promptly on such ascertainment. To do this he should have the judgment enrolled in such county where such property may be, and then have, under § 3481, the circuit clerk of such county issue the execution to an officer of ‘ ‘ his county, ’ ’ returnable before the court which rendered the judgment. This was not done here. No enrollment was had in Perry county. The clerk of the circuit court of Lauderdale county issued the execution. It was not directed to an “ officer of his county,” but to the sheriff of Perry county. The property seized was “situated” in Perry county, and seized there, and the replevin suit was brought there for its possession. Code 1892, § 3439, does not save the execution. This is not a mere amendable irregularity. The defect goes to the foundation of the sheriff’s authority — his power to levy on the property — and of the power of the circuit clerk of Lauderdale *584county to issue such an execution as this. This case is within the principle of the cases of Lehr v. Rodgers, 3 Smed. & M., 468, and Williamson v. Williamson, 52 Miss., 725, and, this being so, the sheriff, in the seizure, was a mere trespasser, and cannot justify his possession under this void execution. It follows, also, that it is immaterial that the appellant did not object to the introduction of the execution nor make its admission in evidence a ground for a new trial. His failure to object could not vitalize a void writ issued without any authority of law. The defect is fundamental, and the judgment is

Reversed and remanded.